EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian R. Cheslek on 07/08/2022.
The application has been amended as follows: 
1. (Currently Amended) A mattress assembly, comprising: a mattress including a mattress cover and a coupling feature coupled to the mattress cover; a support casing disposed beneath the mattress and operably coupled to the mattress cover via the coupling feature, wherein the support casing defines at least one attachment feature; a sensor pad operably coupled directly with one of the support casing and the mattress cover; a controller communicatively coupled to the sensor pad; and at least one support member disposed on the support casing and operably coupled to the at least one attachment feature, wherein the at least one support member is operable between a deployed condition and a non-deployed condition.

7. (Currently Amended) The mattress assembly of claim 6, wherein the at least one attachment feature includes a third clip, and further wherein the sensor pad is operably coupled to the third clip.

Reasons for Allowance
	Claims 1, 3-7 and 21-30 are allowed. The following is an examiner’s statement of reasons for allowance: In regards to the claim set filed on 06/15/2022 the prior art of Soltani et al. (US 6012186 A) in view of Riley et al. (US 20100101022 A1) does not teach, disclose or render obvious the following claim limitation in independent claim 1: ‘a sensor pad operably coupled directly with one of the support casing and the mattress cover’. Soltani et al. discloses a mattress articulation structure (Fig. 1) that includes a bladder (61) fastened between the plate and the base platform, a support casing (128), a mattress cover (126), and wherein the support members are operable in a deployed condition and a non-deployed condition shown in Figs. 4 and 3, respectively. However, Soltani et al. does not disclose a sensor pad or any of the features to utilize the support casing and the mattress cover with a sensor pad surface. Furthermore, Riley et al. was used in combination to disclose the sensor pad (68a-68d, Fig. 5) which is capable of being coupled to the deck (56), additionally, the sensors can be placed on top of the center bladder (2314) and below the top cover/ticking. As such, Riley et al. does not disclose the capability for the sensor pad to be directly coupled with the support casing and the mattress cover, rather neither of those have direct contact with the sensor pad of Riley.
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/12/2022